DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2013/0277146 to Lee in view of USPN. 3,197,355 to Copeland.
Regarding Claims 7 and 11
Lee teaches a nonwoven fabric for a vehicle internal material comprising Polyethylene terephthalate staple fibers and low melting polyethylene terephthalate staple fibers comprising a melting point between 160 and 170 degrees Celsius (Lee, abstract, paragraphs [0001]-[0014] In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). 
Lee does not appear to teach an emboss pattern or printing layer formed of an acrylic polymer on one side of the felt, wherein both the printing layer and the felt have an emboss pattern on one side. However, Copeland teaches an emboss treatment pattern for making various surfaces such as automobile interiors (Copeland, abstract, column 1, lines 10-24). Copeland teaches that the outer layer may be a polymethyl methacrylate which covers a fibrous backing and both components are embossed (Id., column 5, lines 10-33, fig. 1-11). Copeland teaches that the resulting embossment pattern is consequently aesthetic luxuriant in appearance and permanent in nature (Id., column 5, lines 46-48). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to form the conventional nonwoven fabric of Lee and to apply the acrylic coating and embossment pattern as taught by Copeland, motivated by the desire to form a conventional vehicle component having improved aesthetics and lifespan. 
Regarding the limitation of “manufactured by thermo-compression molding of a felt” and “wherein the felt is formed by mixing…” these limitations are product-by-process limitations. Absent a showing to the contrary, it is Examiner's position that the article of the In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jang in view of Copeland as applied to claims 7 and 11 above, and further in view of US Pub No. 2008/0050565 to Gross.
Regarding Claim 10
	The prior art combination does not appear to teach the inclusion of a phosphorous flame retardant coating and acrylic binder. However, Gross teaches an acoustically and thermally insulating composite material for automotive components which comprises a nonwoven, binder and a flame retardant component (Gross, abstract, paragraphs [0042], [0043]). Gross teaches that the flame retardants typically include sodium phosphates (Id., . 
Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR-1019970060217 to Jo in view of USPN. 3,197,355 to Copeland.
Regarding Claims 7 and 11
Jo teaches a nonwoven fabric comprising Polyethylene terephthalate staple fibers and low melting polyethylene terephthalate staple fibers comprising a melting point between 140 and 160 degrees Celsius (Jo, abstract, paragraphs 7-8). Jo teaches that the composition may comprise about 20-50% LMPET fibers and the remainder PET fibers (Id., claim 3). It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). 
Jo does not appear to teach an emboss pattern or printing layer formed of an acrylic polymer on one side of the felt, wherein both the printing layer and the felt have an emboss pattern on one side. However, Copeland teaches an emboss treatment pattern for making 
Regarding the limitation of “manufactured by thermo-compression molding of a felt” and “wherein the felt is formed by mixing…” these limitations are product-by-process limitations. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of Jang in view of Copeland as applied to claims 7 and 11 above, and further in view of US Pub No. 2008/0050565 to Gross.
Regarding Claim 10
	The prior art combination does not appear to teach the inclusion of a phosphorous flame retardant coating and acrylic binder. However, Gross teaches an acoustically and thermally insulating composite material for automotive components which comprises a nonwoven, binder and a flame retardant component (Gross, abstract, paragraphs [0042], [0043]). Gross teaches that the flame retardants typically include sodium phosphates (Id., paragraph [0151]). Gross teaches that the binder may be acrylic binder and may be applied to one or both sides of the surface (Id., paragraphs [0147], [0148]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite of the prior art combination and to include a phosphorous containing flame retardant coating and acrylic binder, motivated by the desire to from a conventional interior vehicle component having improved flame retardant properties and improved durability, adhesion and structural integrity. 


Response to Arguments
Applicant's arguments filed February 8th, 2021 have been fully considered but they are not persuasive. Applicant argues that Lee requires 25% or more PET fiber and therefore does not meet the claimed limitations. Examiner respectfully disagrees. As set forth above, Lee teaches that the composition may comprise about 25% LMPET fibers (Lee, claim 3), In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Furthermore, even if Lee required a strict limit of 25% or more, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.) See MPEP 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.